Citation Nr: 1738710	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at The Villages Regional Hospital from May 3, 2013, to May 6, 2013.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida.

Upon review of the claim, the Board, in June 2015, remanded the claim to the VAMC for additional development.  The claim has since been returned to the Board for review.   

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the claim to the VAMC in June 2015 for the purpose of obtaining additional medical and financial evidence concerning the Veteran's treatment at The Villages Regional Hospital.  More specifically, the Board requested that the following taskings be accomplished:

1.  Forward the Veteran's records, to include a copy of this Remand, to an appropriate physician for an opinion as to whether the Veteran's treatment at The Villages Regional Hospital from May 3, 2013, to May 6, 2013, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, the physician should provide an opinion as to whether an appropriate VA facility was available to treat the Veteran for his condition. 

A complete rationale should be provided for any opinion or conclusion expressed.

2.  If it is determined that there was a medical emergency and that VA or other federal facilities were not feasibly available to treat the Veteran, contact the Centers for Medicare and Medicaid Services, The Villages Regional Hospital, and the Veteran to determine whether any of the expenses incurred as a result of the treatment received from May 3, 2013, to May 6, 2013, were submitted to and covered by Medicare Part A or Part B.

3.  Then, re-adjudicate the claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at The Villages Regional Hospital from May 3, 2013, to May 6, 2013.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The record reflects that the VAMC did receive the Remand taskings and responded through the publication of a Supplemental Statement of the Case, dated June 22, 2015.  The VAMC wrote the following:

There may be confusion with the amendment to the statue that occurred in 2010, which allows a veteran to seek reimbursement if the veteran "has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider."  38 U.S.C. § 1725(b)(3)(C).  However, that provision applies only if the Veteran does not have a health-plan contract.  Once it is established that the veteran has a "health-plan contract" reimbursement cannot be made.
The case is being returned to the Board, as the development of this claim will not change the outcome. . . .

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-17.1002 (2016).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Under 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disabilities for veterans without adequate insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Conditions required under § 1725 include:  (1) that there is a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (2) that VA or other federal facilities were not feasibly available to treat the veteran. 

As reported above, 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  Under this amendment, a veteran may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725 (c)(4) (West 2002)).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1). 

The United States Court of Appeals for Veterans Claims (Court) has held invalid the VA regulation (38 C.F.R. § 17.1002 (f)) which prohibits reimbursement when a health-plan contract covers part of the expenses.  See Staab v. McDonald, 28 Vet. App. 50 (2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract (emphasis added)). 

In this case, the sole reason cited for denying the claim was that the Veteran is enrolled in Medicare Parts A and B and his medical expenses would be paid by that program.  See 38 C.F.R. § 17.1002 (f).  Given the amendment to 38 U.S.C.A. § 1725 and the holding in Staab, this is not a valid basis for denial of a claim for payment of or reimbursement for medical expenses.  Moreover, the VAMC's reasons for the lack of development contradicts case law, i.e., Staab.  Because this was the sole reason cited for denial, there has been no finding or development in regard to the other relevant parts of the statute, including whether the Veteran's medical situation was originally an emergency and continued to be an emergency such that he could not be safely transferred to a VA facility, or whether VA facilities were reasonably available at the time he sought treatment.  Accordingly, remand is once again warranted so that the AOJ can make a determination as to whether the other requirements under 38 U.S.C.A. § 1725 are satisfied and, if so, what costs may be paid or reimbursed. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's records, to include a copy of this Remand, to an appropriate physician for an opinion as to whether the Veteran's treatment at The Villages Regional Hospital from May 3, 2013, to May 6, 2013, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, the physician should provide an opinion as to whether an appropriate VA facility was available to treat the Veteran for his condition. 

A complete rationale should be provided for any opinion or conclusion expressed.

2.  If it is determined that there was a medical emergency and that VA or other federal facilities were not feasibly available to treat the Veteran, the VAMC must contact the Centers for Medicare and Medicaid Services, The Villages Regional Hospital, and the Veteran to determine whether any of the expenses incurred as a result of the treatment received from May 3, 2013, to May 6, 2013, were submitted to and covered by Medicare Part A or Part B.  The VAMC should request that copies of all bills paid and covered by Medicare Part A and/or Part B, and the amounts covered, and those copies should be included in the file for review.  

The VAMC is reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately validate the completeness of the financial records obtained, and will allow for the Board to fairly represent all costs incurred by all parties.  The audit and the accompanying SSOC should provide all financial information in accordance with Generally Accepted Accounting Principles (GAAP). 

If the VAMC believes that it is unable to accomplish this tasking, then the VAMC should request assistance from the St. Petersburg Regional Office.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.  Finally, the audit should contain a total amount owed to all healthcare providers. 

3.  The VAMC should contact the Veteran and inform him of the health care providers reporting of expenses involving inpatient medical care that have not yet been paid.  The Veteran should be asked whether he concurs with the financial data obtained.  If the Veteran disagrees with the financial data, the VAMC should discover why he disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A and/or Medicare Part B, etcetera.  Any information obtained from the Veteran should be included in the claims folder for review. 

4.  The VAMC should then set forth in the record a written paid and due audit of the Veteran's inpatient care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by Medicare Part A and/or Medicare Part B, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative. 

5.  The VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




